



TENTH BUSINESS FINANCING MODIFICATION AGREEMENT



This Tenth Business Financing Modification Agreement (the “Amendment”) is
entered into as of April 18th, 2018 by and between WESTERN ALLIANCE BANK, an
Arizona corporation (“Lender”) INUVO, INC., a Nevada corporation (“Parent”),
BABYTOBEE, LLC, a New York limited liability company (“Babytobee”), KOWABUNGA
MARKETING, INC., a Michigan corporation (“Kowabunga”), VERTRO, INC., a Delaware
corporation (“Vertro”), ALOT, INC., a Delaware corporation (“A LOT”), and
NETSEER, INC., a Nevada corporation formerly known as NETSEER ACQUISITION, INC.
(“NetSeer” and together with Parent, Babytobee, Kowabunga Vertro and A LOT, each
a “Borrower” and collectively, “Borrowers”).


1.DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may be
owing by Borrowers to Lender, Borrowers are indebted to Lender pursuant to,
among other documents, a Business Financing Agreement, dated March 1, 2012, by
and between Borrowers and Lender, as may be amended from time to time, including
by that certain First Business Financing Modification Agreement dated as of June
29, 2012, that certain Second Business Financing Modification Agreement dated as
of October 11, 2012, that certain Business Financing Modification Agreement
dated March 8, 2013, that certain Third Business Financing Modification
Agreement dated as of March 29, 2013, that certain Fourth Business Financing
Modification Agreement dated as of March 6, 2014, that certain Fifth Business
Financing Modification Agreement dated as of September 20, 2014, that certain
Business Financing Modification Agreement dated as of October 9, 2014, that
certain Sixth Business Financing Modification Agreement dated as of September
27, 2016, that certain Seventh Business Financing Modification Agreement dated
as of December 9, 2016, that certain Eighth Business Financing Modification
Agreement dated as of March 27, 2017 and that certain Ninth Business Financing
Modification Agreement dated as of July 31, 2017 (collectively, the “Business
Financing Agreement”). Capitalized terms used without definition herein shall
have the meanings assigned to them in the Business Financing Agreement.
Hereinafter, all indebtedness owing by Borrower to Lender shall be referred to
as the "Indebtedness" and the Business Financing Agreement and any and all other
documents executed by Borrower in favor of Lender shall be referred to as the
“Existing Documents.”


2.COPYRIGHTED WORKS.


A.    Borrowers intend to develop certain copyrighted works to be published by
Quarto Publishing Group USA Inc. (the “Copyrighted Works”). Borrowers hereby
grant to Lender a security interest in all of Borrowers’ right, title and
interest in, to and under the proceeds arising from the disposition of any
interest in the Copyrighted Works solely to the extent necessary under
applicable law for Lender to have a perfected security interest in such
proceeds.


B.    Borrowers shall (i) give Lender with prior written notice of the filing of
any applications or registrations with the United States Copyright Office; and
(ii) prior to the filing of any such applications or registrations, execute and
deliver to Lender a short form intellectual property security agreement in
substantially similar form as Exhibit A attached hereto, including the title of
such intellectual property rights to be registered, as such title will appear on
such applications or registrations; and (iii) file such agreement simultaneously
with the filing of any such applications or registrations with the United States
Copyright Office with the applicable documents and forms as may be required by
the United States Copyright Office to record Lender’s security interest.
Borrowers acknowledge and agree that failure to timely comply with the foregoing
constitutes an Event of Default under the Business Financing Agreement, to which
no cure period automatically applies.


C.    Lender hereby acknowledges and agrees that, notwithstanding any
prohibition in the Business Financing Agreement to the contrary, the Copyrighted
Works may be published, distributed, sold, transferred, conveyed or other
otherwise disposed of (each, a “Disposition”) without Lender’s prior written
consent, as long as Lender retains a first priority, perfected security interest
the proceeds arising from such Disposition.


3.MODIFICATION(S) TO BUSINESS FINANCING AGREEMENT.


A.    Lender hereby accepts Borrowers’ financial projections for 2018 which were
delivered to Lender prior to the date hereof, and the parties hereby acknowledge
and agree that such projections shall be used to determine Borrowers’ compliance
with Section 4.15(b) beginning with the period ending March 31, 2018.


B.    Section 4.15(a) is amended and restated in its entirety to read as
follows:


(a) Quick Ratio, measured monthly of not less than 0.60 to 1.00 for each monthly
measuring period from February 1, 2018 through November 30, 2018; and not less
than 0.70 to 1.00 for each monthly measuring period on and after December 1,
2018.


C.    Section 4.15(b)(ii) is amended and restated in its entirety to read as
follows:


(ii) Adjusted EBITDA, measured quarterly on a consolidated basis as follows: (A)
Adjusted EBITDA loss for the quarter ending March 31, 2018 shall not negatively
deviate from Borrowers’ financial projections for such quarter by more than
$18,000; (B) Adjusted EBITDA for the quarter ending June 30, 2018 shall not
negatively deviate from Borrowers’ financial projections for such quarter by
more than $57,000; (C) Adjusted EBITDA for the quarter ending September 30, 2018
shall not negatively deviate from Borrowers’ financial projections for such
quarter by more than $191,000; (C) Adjusted EBITDA for the quarter ending
December 31, 2018 shall not negatively deviate from Borrowers’ financial
projections for such quarter by more than $496,000; and (D) with respect to any
quarter in 2019 and beyond, Adjusted EBITDA shall not negatively deviate by more
than twenty five percent (25%) from the projected Adjusted EBITDA set forth in
the financial projections delivered to Lender in accordance with Section 4.9(e)
of the Business Financing Agreement, or such other amounts as may be agreed to
by Borrowers and Lender.


D.    The following is added to the end of clause (d) of the defined term
“Eligible Accounts” set forth in Section 12.1:


Notwithstanding the foregoing, up to $588,235 in Receivables that are contra
accounts with respect to which the Account Debtor is Yahoo or Google may be
included as Eligible Receivables.

E.    The following definition set forth in Section 12.1 is amended in its
entirety to read as follows:

“Finance Charge Percentage” means a rate per year equal to the Prime Rate plus
1% for all Advances based on Eligible Receivables, plus an additional 5% during
any period that an Event of Default has occurred and is continuing.


4.CONSISTENT CHANGES. The Existing Documents are each hereby amended wherever
necessary to reflect the changes described above.


5.NO DEFENSES OF BORROWER/GENERAL RELEASE. Borrower agrees that, as of this
date, it has no defenses against the obligations to pay any amounts under the
Indebtedness. Each of Borrower and its affiliates (each, a “Releasing Party”)
acknowledges that Lender would not enter into this Amendment without Releasing
Party’s assurance that it has no claims against Lender or any of Lender’s
officers, directors, employees or agents. Except for the obligations arising
hereafter under this Amendment, each Releasing Party releases Lender, and each
of Lender’s officers, directors and employees from any known or unknown claims
that Releasing Party now has against Lender of any nature, including any claims
that Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Business Financing Agreement or the transactions contemplated thereby.
Releasing Party waives the provisions of California Civil Code section 1542,
which states:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest. The provisions, waivers and releases of this section
shall inure to the benefit of Lender and its agents, employees, officers,
directors, assigns and successors in interest. The provisions of this section
shall survive payment in full of the Obligations, full performance of all the
terms of this Amendment and the Business Financing Agreement, and/or Lender’s
actions to exercise any remedy available under the Business Financing Agreement
or otherwise.
6.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Indebtedness, Lender is relying upon Borrowers’ representations,
warranties, and agreements, as set forth in the Existing Documents, and Borrower
hereby represents and warrants that the representations and warranties contained
in the Existing Documents are true and correct as of the date of hereof, and
that no Event of Default has occurred and is continuing. Except as expressly
modified pursuant to this Amendment, the terms of the Existing Documents remain
unchanged and in full force and effect. Lender's agreement to modifications to
the existing Indebtedness pursuant to this Amendment in no way shall obligate
Lender to make any future modifications to the Indebtedness. Nothing in this
Amendment shall constitute a satisfaction of the Indebtedness. It is the
intention of Lender and Borrower to retain as liable parties all makers and
endorsers of Existing Documents, unless the party is expressly released by
Lender in writing. No maker, endorser, or guarantor will be released by virtue
of this Amendment. The terms of this paragraph apply not only to this Amendment,
but also to any subsequent Business Financing Modification agreements.


7.CONDITIONS PRECEDENT. The effectiveness of this Amendment is conditioned upon
Borrowers’ payment of an amendment fee in the amount of $10,000 plus all of
Lender’s out of pocket expenses incurred in connection herewith on the date
hereof.


8.NOTICE OF FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
THE PARTIES, (B) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(C) THIS WRITTEN AGREEMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


9.COUNTERSIGNATURE. This Ninth Business Financing Modification Agreement shall
become effective only when executed by Lender and Borrower.


BORROWER:                    LENDER:


INUVO, INC.                    WESTERN ALLIANCE BANK


By: ______________________________        By: _______________________________


Name: ______________________________        Name:
_______________________________


Title: ______________________________        Title:
_______________________________


BABYTOBEE, LLC


By: ______________________________    


Name: ______________________________    


Title: ______________________________    


KOWABUNGA MARKETING, INC.


By: ______________________________    


Name: ______________________________    


Title: ______________________________    




VERTRO, INC


By: ______________________________    


Name: ______________________________    


Title: ______________________________    




ALOT, INC.


By: ______________________________    


Name: ______________________________    


Title: ______________________________    




NETSEER, INC.


By: ______________________________    


Name: ______________________________    


Title: ______________________________

EXHIBIT A
INTELLECTUAL PROPERTY SECURITY AGREEMENT
This Intellectual Property Security Agreement is entered into as of
___________________ __, 2018 by and between _____________________ (“Grantor”)
and WESTERN ALLIANCE BANK (“Bank”).
RECITALS
Grantor and Lender are parties to that certain Business Financing Agreement
dated as of March 1, 2012 and amended from time to time (the “Business Financing
Agreement), pursuant to which Lender has agreed to make certain advances of
money and to extend certain financial accommodations to Grantor (the “Loans”),
and Grantor’s obligations to repay such Loans are secured by certain personal
property of Grantor. In connection therewith, Grantor desires to grant to Lender
a security interest in the proceeds arising from the disposition of any interest
in the copyrights set forth on Exhibit A attached hereto, to secure such
obligations of Grantor under the Business Financing Agreement.
NOW, THEREFORE, Grantor agrees as follows:
AGREEMENT
1.To secure its obligations under the Business Financing Agreement, Grantor
grants and pledges to Lender a security interest in all of Grantor’s right,
title and interest in, to and under the proceeds arising from the disposition of
any interest in the Copyrights listed on Exhibit A hereto, and solely to the
extent necessary under applicable law to have a security interest in such
proceeds, those Copyrights. This security interest is granted in conjunction
with the security interest granted to Lender under the Business Financing
Agreement.
2.This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute the same
instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
GRANTOR:
LENDER:
___________________________ 

 
By: ______________________________
 
Name: ______________________________
 
Title: ______________________________
WESTERN ALLIANCE BANK  

 
By: ______________________________
 
Name: ______________________________
 
Title: ______________________________


Address for Notices: 

____________________________
____________________________
Attn:             
Fax:             


Address for Notices: 

55 Almaden Boulevard, Suite 100
San Jose, California 95113
Attn: Note Department
Fax:(408) 282-1681






EXHIBIT A
COPYRIGHTS
Type of Work:
Title:


Registration Number:
Filing Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 






1